Citation Nr: 0332061	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran has prostate cancer and he contends that it is 
caused by exposure to certain herbicides by virtue of 
military service in Vietnam.  The Secretary of VA has 
determined that prostate cancer is among the diseases which 
are service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2003) have been met.  38 U.S.C.A. §§ 501(a), 
1116 (West 2002); 38 C.F.R. 3.309(e) (2003).  This means 
that, if a veteran served on active military service in 
Vietnam between January 9, 1962 and May 7, 1975, he is 
presumed to have been exposed to certain herbicide agents, 
and certain diseases, including prostate cancer, if manifest 
to a compensable degree at any time after service, will be 
considered to have been incurred in or aggravated by military 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran claims that the airplane on which he traveled to 
his duty assignment in Thailand stopped in Vietnam, and that 
he visited Vietnam on at least two occasions while serving in 
Thailand.  The National Personnel Records Center (NPRC) 
reported that the veteran did not serve in Vietnam, but did 
serve in Thailand from May 1969 to May 1970.  The veteran has 
been unable to provide any specific information regarding 
dates of visits to Vietnam.  His personnel file gives no 
indication of service in or visits to Vietnam.  

It its adjudication of the veteran's claim, the RO concluded 
that, while the evidence shows the veteran has been diagnosed 
with and treated for prostate cancer, there is no direct 
evidence that the prostate cancer is service connected, and 
there can be no presumption of service connection based on 
exposure to certain herbicides because there is no evidence 
that the veteran served in Vietnam.  

The Board points out that in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as being inconsistent with 38 U.S.C. § 
5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)) of the information and evidence 
necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, the RO in December 2001 and February 2003 
informed the veteran of the information and evidence 
necessary to substantiate his claim, but advised him that he 
had only 30 or 60 days in which to submit the referenced 
information and evidence.  On remand, the RO should inform 
the veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA § 5103 
notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 
2002), and any other applicable 
legal precedent.  The veteran should 
be specifically notified of the 
information or evidence necessary to 
show that prostate cancer is 
attributable to his military service 
on either a direct or presumptive 
basis.  He should also be asked to 
provide greater detail regarding his 
visits to Vietnam, including the 
date of his first trip to Thailand 
and the day of his stopover in 
Vietnam.

2.  The RO should again contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
National Personnel Records Center 
(NPRC) and/or service department to 
determine the reason(s) for the 
award to the veteran of the Vietnam 
Service Medal and the Vietnam 
Campaign Medal.  Specifically, it 
should be determined, to the extent 
possible, whether the award of such 
medals to the veteran was on account 
of his visitation/assignment to 
Vietnam or because of other 
reason(s), such as his assignment to 
a unit that provided direct support 
to combat operations in Vietnam.  
Information from the veteran 
regarding visits to Vietnam should 
be forwarded to the service 
department for verification, 
included the dates of visitation, 
such as the stopover made on the 
veteran's travel to Thailand.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

